Citation Nr: 1509253	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-38 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea and as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a skin rash of the face, to include folliculitis.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for fatigue, to include as due to undiagnosed illness.

5.  Entitlement to a rating greater than 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014, and greater than 40 percent from that date. 

6.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served with the Alabama Army National Guard and was activated for active duty service from November 1990 to July 1991.  The Veteran also served a period of active duty for training (ACDUTRA) from May 1976 to August 1976.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from September 2006, August 2009, and August 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The September 2006 rating decision, in pertinent part, found that new and material evidence had not been received to reopen claims for service connection for hypertension and fatigue, and denied a claim for an increased rating for a lumbar spine disorder.  The August 2009 rating decision granted service connection for PTSD, and the appeal to the Board with respect to this issue is based on the Veteran's disagreement with the initial rating assigned for this disability.  The August 2011 rating decision denied the Veteran's claim for service connection for a skin disability and, after finding that new and material evidence had been received with respect to this claim, denied the claim for service connection for a sleep disorder.  

In May 2014, the Board reopened and remanded claims for service connection for hypertension and a sleep disorder and also remanded the petition to reopen the claim for a claim for entitlement to service connection for fatigue and the claims for increased ratings for the service connected lumbar spine disability and PTSD.   

Following the completion of development requested by the May 2014 remand, a September 2014 rating decision increased the rating for the service connected lumbar disability to 40 percent, effective from July 10, 2014.  This decision also increased the rating for PTSD to 30 percent, effective from the date service connection was established for this disability.  As the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claims for increased compensation for the service connected lumbar disability and PTSD remain in appellate status as characterized on the first page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In multiple substantive appeals, the Veteran requested to appear at a hearing before the Board, either at the local VA office or by videoconference.  In a February 2014 statement, he withdrew all pending requests for hearings in accordance with 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and such did not manifest within one year of the Veteran's discharge from active duty. 

2.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from January 1991 to June 1991.

3.  The Veteran's does not have a sleep disorder that is causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in the Southwest Asia theater of operations, or related to an undiagnosed illness or other qualifying, chronic disability.

4.  A skin rash of the face is not shown to be causally or etiologically related to any disease, injury, or incident in service. 

5.  In a final January 1998 rating decision to which the Veteran was notified shortly thereafter, the Veteran's claim for service connection for fatigue to include as due to undiagnosed illness was denied. 

6.  Evidence added to the record since the January 1998 rating is duplicative, cumulative, and redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for fatigue to include as due to undiagnosed illness. 

7.  For the period prior to July 10, 2014, the Veteran's degenerative changes of the lumbar spine did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome (IDS), or objective neurological abnormalities.   

8.  For the period beginning July 10, 2014, the Veteran's degenerative changes of the lumbar spine did not result in unfavorable ankylosis of entire thoracolumbar spine, incapacitating episodes of IDS, or objective neurological abnormalities.   

9.  For the entire period of time from the effective date of the grant of service connection, the Veteran's PTSD has not resulted in manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment in most areas, or total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met. 
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.l(d), 3.6(a), 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for a sleep disorder are not met.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1116, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.l (d), 3.6(a), 3.102, 3.303, 3.317 (2014).

3.  The criteria for service connection for a skin rash of the face are not met. 
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.l(d), 3.6(a), 3.102, 3.303, 3.304 (2014).

4.  The January 1998 rating decision that denied the Veteran's claim for service connection for fatigue to include as due to undiagnosed illness is final. 
38 U.S.C.A. 7105(c) (West 1991)[ 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103, (1997) [2014]. 

5.  New and material evidence has not been received to reopen the previously denied claim for entitlement to service connection for fatigue to include as due to undiagnosed illness.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).

6.  The criteria for a rating greater than 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014, and greater than 40 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2014). 

7.  For the entire appeal period, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  VA's office of General Counsel has determined that the Kent decision is not controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide "case-specific" notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (November 21, 2014). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2006 letter, sent prior to the initial unfavorable decision issued in September 2006 that found that new and material evidence had not been received to reopen his claims for service connection for hypertension and fatigue and denied a rating in excess of what was then a 20 percent rating for degenerative changes of the lumbar spine, advised the Veteran of evidence and information necessary to substantiate claims for service connection, to include those based undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date enumerated in Dingess/Hartman, supra.  

An October 2008 letter provided the Veteran with the definition of new and material evidence and, while no longer required, the basis for the prior denial of the  claims for service connection for fatigue.  As such, this letter was compliant with Kent.  Any timing error with respect to this post initial adjudication notice was cured by readjudication, most recently in a September 2014 supplemental statement of the case.  See Mayfield, Prickett, supra.  

A January 2011 letter, sent prior to the initial unfavorable decision denying these claims issued in August 2011, specifically referenced the claim for service connection for a skin rash and advised the Veteran of evidence and information necessary to substantiate this claim and also provided the Veteran with the definition of new and material evidence and the basis for the prior denial of his claim for service connection for a sleep disorder. 

With respect to the claim for increased compensation for PTSD, the Board observes that the appeal with respect to this issue is based on the propriety of the initially assigned rating for PTSD following the grant of service connection for this disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating assigned by the August 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for PTSD, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered.  In particular, the additional VA clinical records requested in the May 2014 remand, dated at the time of this writing thru June 2014, have been obtained.  

In July 2014, the Veteran was afforded VA examinations addressing the claims for service connection for hypertension and a sleep disorder and for increased ratings for the service connected lumbar spine disability and PTSD.  The examinations addressing the claims for service connection for hypertension and a sleep disorder contain medical opinions or findings that reflect consideration of all of the pertinent evidence of record, and included rationale, relying on, and citing to, the records reviewed.  Moreover, the clinician who rendered these opinions and findings offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The July 2014 VA examinations addressing the severity of the service connected lumbar spine disability and PTSD reflect interviews with the Veteran, review of the record, and full physical examinations that address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations addressing the claims for service connection for connection for hypertension and a sleep disorder and for increased ratings for the service connected lumbar spine disability and PTSD has been met.  

The July 2014 VA examinations also were in significant accord with the May 2014 remand instructions and, as indicated above, the additional VA outpatient treatment reports requested in this remand were obtained.  Therefore, the Board finds that there has been substantial compliance with the May 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With respect to the claim for service connection for a skin rash, the May 2014 remand did not request that the Veteran be afforded a medical examination or opinion with respect to this claim.  Although the VA examination provided to the Veteran to address this claim in March 2011 did not include an opinion addressing whether a skin disability is the result of service, there is no indication in the record that Veteran has such disability as a result of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also in this regard, the Board finds the Veteran's allegations with regard to this matter to not be credible, and the Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Board finds that a medical opinion addressing the matter of whether a skin disability of the face is the result of service is not necessary to decide the claim for service connection for this disability, and that VA's duty to assist with respect to obtaining a VA examination and opinion regarding this claim has been met.  

Finally, with respect to the matter of whether material evidence has been received to reopen a claim for entitlement to service connection for fatigue, the Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  
See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for fatigue is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with this aspect of the appeal.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disorders such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as cardiovascular disorders)  listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

VA defines hypertension as being present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present. See Veteran Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997) as defining Stage 1 hypertension as 140 mm Hg to 159 mm Hg systolic or 90 mm Hg to 99 mm Hg diastolic). 

As noted in VBA Training Letter 00-07, VA has an existing policy that a diagnosis of hypertension requires "multiple readings" - 2 or more readings on at least 3 days - because multiple readings "is a standard requirement for diagnosis and treatment. If not, the diagnosis of hypertension is suspect."  The criteria of 38 C.F.R. § 4.104, DC 7101 instructs that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Presumptive service connection on the basis of "chronic" diseases listed under 
38 C.F.R. § 3.309(a) do not apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In this case, official service department records show that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from January 1991 to June 1991, and service connection may be established on a presumptive basis for Persian Gulf Veterans such as the appellant in the instant case who exhibit objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  VA has issued an interim final rule extending this date to December 31, 2016. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Summarizing the relevant evidence with the above criteria in mind, the STRs, to include the reports from the June 1991 separation examination, do not reflect any evidence of treatment or complaints with respect to hypertension, a sleep disorder, or a skin rash of the face.  A medical history collected in conjunction with the June 1991 separation examination is also negative for these conditions, and shows the Veteran specifically denying a history of high or low blood pressure, frequent trouble sleeping, or a skin disease.   

The post-service record documents treatment for hypertension since 1999/2000.  The Veteran was also diagnosed with obstructive sleep apnea in November 2010 based on a private sleep study, at which time the Veteran reported a four to five year history of snoring while sleeping. 

The VA examiner who conducted the July 2014 VA examination and documented review of the claims file showed the Veteran reporting an onset of hypertension "after retirement."  Also according to the Veteran at his examination, he recently changed his anti-hypertensive medication, and he stated that this blood pressure was "usually pretty good" with weekly self checks.  Following a review of the clinical history contained in the claims file, the examiner concluded that it was less likely as not that the Veteran's hypertension was related to service.  In her rationale, and after the nurse practitioner noted that the Veteran was diagnosed with essential hypertension, which she characterized as a form of hypertension with no identifiable cause, she emphasized the lack of evidence of sustained elevated blood pressure readings during service.  With respect to the assertion that hypertension was the result of sinus medication prescribed during active duty, she noted that the Veteran was prescribed pseudoephedrine for treatment of sinus symptoms from a  short term [from Aril 1, 1998, to October 8, 1998,] and that hypertension "is considered a rare, severe side effect of pseudoephedrine which typically resolves with discontinuation of medication."

With respect to the Veteran's contention that exposure to hydrogen sulfide during service in the Persian Gulf resulted in hypertension, and an internet article he submitted in March 2009 indicating that exposure to hydrogen sulfide, a gas that occurs in petroleum (and would be emitted in conjunction with the oil well fires that occurred during his service in Southwest Asia), can result in increased blood pressure, the nurse practitioner noted that the study referenced in the article "included workers in sewers, pulp and paper mills, sulfide or miners (sic), and petrochemical refineries" but "failed to mention whether this study was generalizable to other populations [such as Veterans who served in Southwest Asia]." 

Obstructive sleep apnea was also diagnosed at the July 2014 VA examination, and in addressing the etiology of this condition, the nurse practitioner, after noting that the etiology of obstructive sleep apnea is unknown and that this diagnosis "does not meet the criteria set forth in VA statutes and regulations for illnesses associated with service in Southwest Asia," set forth as follows:  

VA statutes and regulations provide for service connecting certain chronic disability patterns based on exposure to environmental hazards experienced during military service in Southwest Asia.  The chronic disability patterns associated with these Southwest Asia environmental hazards have two distinct outcomes.  One is referred to an undiagnosed illness and the other as diagnosed medically unexplained chronic multi-symptom illnesses.  [In contrast], [o]bstructive sleep apnea [] occurs when there are repeated episodes of complete or partial blockage of the upper airway during sleep.  Risk factors (not causal) may include, being overweight, having a large neck, having hypertension, having a narrowed airway, having chronic nasal congestion, having diabetes, being male, smoking, and using alcohol.

A for a skin disability of the face, VA outpatient treatment reports reflect a diagnosis of folliculitis, to include as diagnosed in February 2010.  Reports from a March 2011 VA examination reflect the Veteran asserting a 10 year history of an "off and on" skin rash of the face.  The physical examination revealed mild folliculitis over the left cheek and over the forehead and dark hyperpigmentation over the lateral aspect of the cheeks and anterior aspect of the neck.  Following the examination, the diagnosis was folliculitis of the facial area.  

Applying the pertinent legal criteria to the facts set forth above, the Board finds that any statement by the Veteran linking hypertension, a sleep disorder, or a skin rash of the face directly to service to not be not credible and, thus, not probative.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  

In this regard, the contemporaneous evidence, to include the silent STRs and the  Veteran's own statements denying a history of hypertension, a sleep disorder, or a skin rash of the face at separation from service, outweighs any current claim of a direct link between a current disability associated with hypertension, a sleep disorder, or facial skin rash and service.  Furthermore, his current statements are made in connection with a claim for VA compensation benefits, which would result in monetary gain, and were not made for several years after service.  Moreover, in his initial application for VA benefits submitted in February 1992, wherein the Veteran claimed that he was entitled to service connection for back and left knee disabilities, he did not refer to hypertension, a sleep disorder, or fatigue.  Such silence in this initial application, when the Veteran is otherwise affirmatively speaking, is not supportive of the Veteran's current assertions of an in-service onset of hypertension, a sleep disorder, or a facial skin rash. 

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, in this case, the Board finds the lack of evidence of relevant disability in the STRs, including at the separation examination, combined with the silent initial application for VA benefits and lack of complaints or treatment for several years after service discharge to be persuasive evidence against his claims for service connection for hypertension, a sleep disorder, and a skin rash of the face. 

In light of the foregoing, the Board concludes that any statement by the Veteran linking hypertension, a sleep disorder, or a skin rash of the face directly to service  to be not credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  

As for entitlement to service connection on the basis of any applicable presumption,  hypertension is first shown many years after separation from service in 1999/2000; therefore, presumptive service connection for hypertension on the basis of chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  While the claim for service connection for a sleep disorder includes asserted entitlement on the basis of an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117, the Veteran's sleep problem have been attributed to the known diagnosis of sleep apnea, and he has not been shown to have any other sleep problems coincident with any of the acknowledged medically unexplained chronic multisymptom illnesses as set out under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  Accordingly, entitlement to service connection for a sleep disorder under the special provisions pertaining to service connection based on Persian Gulf War service is not warranted. 

With regard to the internet article submitted in March 2009 indicating that exposure to hydrogen sulfide can result in high blood pressure, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  

In this case, the internet article only provides general information as to the link between hydrogen sulfide and high blood pressure, and is not accompanied by any corresponding clinical evidence specific to the Veteran.  In short, this article does not suggest a generic relationship exposure to hydrogen sulfide in service and hypertension with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the undersigned finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra.

Aside from any credibility issues, the Board has considered the argument presented by the Veteran as to the relationship between service and hypertension-to include exposure to hydrogen sulfide or any other toxins during his Persian Gulf service or medication prescribed for sinusitis-or a current sleep disorder or skin rash of the face.  However, the undersigned finds these statements to not be competent.  In this regard, such inquiries are medically complex in nature and there is no indication that the Veteran has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, rendering an opinion as to etiology of hypertension, a sleep disorder, or a skin rash requires an understanding of a complex internal physical process, which is beyond the scope of the Veteran.  Therefore, as the Veteran is not competent to render an opinion as to whether hypertension, a sleep disorder, or skin rash of the face is the result of service, the Board accords such statements no probative weight.  In particular with respect to the claim for service connection for hypertension, the Board finds that rather than any assertion by the Veteran, the most probative, and thus definitive, evidence as to whether the Veteran's hypertension is the result of service-to include exposure to hydrogen sulfide or any other toxins during his Persian Gulf service or medication prescribed for sinusitis therein-is the negative opinion in this regard following the July 2014 VA examination.  See Nieves-Rodriguez, supra; Stefl, supra.   

In short, the Board finds from the above that the preponderance of the evidence is against the claims for service connection for hypertension, a sleep disorder, and a skin rash of the face.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection for hypertension, a sleep disorder, and a skin rash of the face must therefore be denied.  38 U.S.C.A. § 5107.

B.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

A January 1998 rating decision, in part, denied the Veteran's claim for service connection for fatigue to include as due to undiagnosed illness.  The Veteran was advised of this decision shortly thereafter but did not file a timely appeal to this decision.  Therefore, the January 1998 rating decision is final as to the issue of service connection for fatigue to include as due to undiagnosed illness.  
38 U.S.C.A. 7105(c) (West 1991)[ 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103, (1997) [2014].  In this regard, the Board has considered 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, no such records were received within the one year appeal period following the January 1998 rating decision.  As such, this regulation is inapplicable to the new and material evidence claim for consideration herein.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108,  which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The January 1998 rating decision denied the Veteran's claim for service connection for fatigue to include as due to undiagnosed illness based on a determination that there was no objective medical evidence of a chronic undiagnosed illness involving fatigue subject to service connection shown in the STRs or post service evidence.  Evidence of record at the time of this decision included the STRs, which were silent for any indication of a disability manifested by fatigue.  VA outpatient treatment records dated from 1992 to 1997 also did not reflect any evidence of complaints of, or treatment for, fatigue, and an April 1993 VA Persian Gulf examination did not reflect such complaints.  

Additional evidence of record at the time of the January 1998 rating decision included reports from an August 1996 VA "Non-Tuberculosis Disease and Injuries" examination that did not reflect complaints relating to fatigue, and it was indicated at that time that while the Veteran sustained injuries left knee and hip as a result of a truck accident in service, he had no "systemic conditions."  Subjective complaints recorded at a June 1997 VA psychiatric examination included shortness of breath and pain in the left knee, hip, and lower back but not fatigue.  

The evidence added to the record since the January 1998 rating decision includes VA outpatient treatment reports dated through June 2014 and reports from a July 2001 VA general medical examination.  The Veteran did not report any problems with fatigue at the July 2001 VA examination, or relate a disability manifested by fatigue to service at this examination, and the medical reports received since the January 1998 rating decision otherwise contain no objective medical evidence of fatigue associated with an undiagnosed or acknowledged medically unexplained chronic multisymptom illness under the presumptions codified at 38 U.S.C.A. § 1117, which was the basis for the prior denial.  The medical evidence added to the record since the January 1998 rating decision also does not otherwise contain medical evidence demonstrating that he has a current disability manifested by fatigue that is directly related to service, without consideration of these presumptions.   

Furthermore, the Veteran's statements relating fatigue to his Persian Gulf service are essentially duplicative of his statements at the time of the January 1998 rating, and are thus not "new."  To the extent that any statements in this regard are "new," the Veteran, as a lay person, is not competent to offer such an opinion.  See Woehlaert, supra.   

In short therefore, when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for fatigue.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim for service connection for fatigue, and the Veteran's application to reopen such claim is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

C.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007);  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

1.  Degenerative Changes of the Lumbar Spine 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected lumbar spine disability is currently evaluated pursuant DC 5243 (DC 5243 provides a rating for IDS).  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect treatment for back pain 1992 that the Veteran related to a motor vehicle accident a few months prior thereto, and a March 2005 VA examination resulted in an opinion by the examiner that it was at least as likely not that the Veteran's back disability diagnosed at this examination-hypertrophy of the periarticular processes with a degenerative facet joint and degenerative disc at L4-L5 and mild anterior subluxation at L4-L5 (as shown by x-ray of the lumber spine)-had its onset in service.  Thereafter, an April 2005 rating decision granted service connection for degenerative changes of the lumbar spine at a disability rating of 20 percent effective from the date of receipt of the claim for service connection, December 29, 2000.  

In conjunction with the Veteran's claim for an increased rating for his service connected lumbar spine disability filed in January 2006, the Veteran was afforded an VA examination of his back in July 2006, and which time he reported that his back disability had progressively worsened.  He described a constant "achy" pain in his low back radiating down his left hip.  The Veteran stated that prolonged walking, heavy lifting, and repetitive bending increased his back pain but that he had retired from work the previous year which meant that he did not have to perform strenuous activity.  He said the pain was constant and that he stopped taking pain medication because it did not work and aggravated his stomach.  He also stated that he did not utilize support for his back or use a back brace.  The Veteran described flare-ups of back pain which require him to lie down or sit at least once or twice a month that last one or two days in duration.  Any type of physical activity was said by the Veteran to be precluded.  

Upon physical examination, the Veteran walked with a limp to the left with no ambulatory aid.  He was able to rise on his heels and on his toes but shifted all of his weight to the right while doing so.  The Veteran was able to do a modified squat, shifting his weight to the right while doing so.  He had difficulty rising from a squatted position due to pain in the left knee, left hip, and low back.  On inspection of the spine, there were no postural abnormalities or fixed deformities.  A moderate amount of paraspinal tenderness over the lower lumbar region of his spine was noted, and the Veteran appeared to have some loss of normal lumbar curvature.  

Motion of the lumbar spine at the July 2006 VA examination was to 50 degrees of forward flexion; 15 degrees of backward extension; 15 degrees of right and left lateral flexion; and 15 degrees of right and left lateral rotation.  "Moderate limitation" due to pain with all lumbar motion was observed.  Range of motion testing also revealed increased muscle fatigue and weakness and increased "popping" of his lumbar spine.  There was no additional loss in range of motion following repetitive motion.  The neurological and sensory examinations were normal and it was noted that the Veteran had normal muscle tone and strength, although some slight weakness in the left lower extremity was noted.  Magnetic Resonance Imaging revealed narrowing of the L4-L5 disc space with posterior herniation of disc material.  The diagnoses were post-traumatic degenerative changes and spinal stenosis of the lumbar spine. 

The July 2014 VA examination of the lumbar spine showed the Veteran reporting lumbar tightening and stiffness "from time to time" and pain "all the time."  He stated that he is unable to lift and carry heavy objects, and reported that he has flare-ups that result in decreased motion.  Range of motion testing showed 40 degrees of forward flexion; 5 degrees of backward extension; 10 degrees of right and left lateral flexion; and 5 degrees of right lateral rotation and 20 degrees of left lateral rotation.  Pain was not observed with motion in any direction.  Repetitive (three time) motion testing showed decreased forward flexion to 25 degrees and decreased left lateral rotation to 15 degrees.  

Additional findings from the July 2014 VA examination of the lumbar spine included tenderness to palpation in the mid and lateral low back.  There were no muscle spasms or guarding and the muscle and sensory examinations were negative.  The straight leg raising test was positive on both sides but there was no radiculopathy.  No ankylosis was observed.  IDS was said to be present, but the examiner noted that the Veteran had not suffered from any incapacitating episodes of IDS over the prior 12 months.  The examination reports also indicated that there were no neurologic abnormalities or findings related to a thoracolumbar spine disability, such as bowel or bladder problems or pathologic reflexes.  The examiner  stated that the service connected lumbar spine disability was likely to moderately impact physical labor and minimally impact sedentary labor.  Specifically referencing the Mitchell decision, the examiner stated that pain may moderately impact functional ability during flare-ups or when the back is used repeatedly over a period of time.  The examiner also observed that weakness, fatigue, or incoordination were not likely to impact functional ability during flare-ups or when the back is used repeatedly over time as these factors did not impact range of motion.  

Review of the VA outpatient treatment reports of record, dated through June 2014, do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  

Following the July 2014 VA examination, a September 2014 rating decision increased the rating for the service connected lumbar disability to 40 percent effective from July 10, 2014, the date of the July 2014 VA examination discussed above.  The basis for this increase as stated in the September 2014 rating decision was that fact that lumbar flexion was less than 30 degrees to 25 degrees (following repetitive motion at the July 2014 VA examination), thereby warranting an increased rating for 30 percent under the applicable rating criteria.  As such, the first matter for consideration with respect to this issue is whether a rating greater than 20 percent for the service connected lumbar spine disability may be assigned prior to July 10, 2014.  Such a rating would require evidence prior to July 10, 2014, of limited forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of IDS having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, or objective neurological abnormalities sufficient to warrant a rating greater than 20 percent.  

As lumbar flexion was well beyond 30 degrees to 50 degrees at the July 2006 VA examination, and there is otherwise no evidence demonstrating lumbar flexion to flexion to 30 degrees or less prior to July 10, 2014, a schedular rating greater than 20 percent cannot be assigned prior to July 10, 2014, on the basis of limitation of lumbar flexion.  Ankylosis and IDS were not shown or described at the July 2006 VA examination, and as ankylosis or incapacitating episodes of IDS are not clinically demonstrated by any evidence dated prior to July 10, 2014, a schedular rating greater than 20 percent based on the presence of favorable ankylosis of the entire thoracolumbar spine or the required episodes of IDS also cannot be assigned prior to July 10, 2014.  Finally, the July 2006 VA examination included a normal neurological and sensory examination, and the clinical record dated prior to July 10, 2014, does not otherwise reflect neurologic abnormalities or findings related to the service connected lumbar disability, such as bowel or bladder problems or pathologic reflexes; as such, a schedular rating greater than 20 percent prior to July 10, 2014 cannot be assigned on the basis of objective neurological abnormalities.  Therefore, the criteria for a schedular rating greater than 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014, are not met.  38 C.F.R. §§ 3.400, 4.71a, DC 5243.  

As for entitlement to a rating greater than 40 percent for degenerative changes of the lumbar spine for the period beginning July 10, 2014, such a rating would require unfavorable ankylosis of entire thoracolumbar spine, incapacitating episodes of IDS having a total duration of at least 6 weeks during a 12 month period, or objective neurological abnormalities sufficient to warrant a rating greater than 40 percent.  Such findings are simply not demonstrated by the July 2014 VA examination, wherein it was specially noted that there was no ankylosis and that there had been no episodes of IDs over the past 12 months.  Also specifically noted at this examination was that there were no neurologic abnormalities or findings related to a thoracolumbar spine disability, such as bowel or bladder problems or pathologic reflexes.  The record otherwise does not indicate that the service connected lumbosacral strain is accompanied by the findings required for a 40 percent rating.  Therefore, the criteria for a schedular rating greater than 40 percent for degenerative changes of the lumbar spine for the period beginning July 10, 2014, are not met.  
38 C.F.R. §§ 3.400, 4.71a, DC 5243.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations conducted above document consideration of these principles, to include repetitive motion-with repetitive (three time) motion testing a the July 2014 VA examination demonstrating additional decreased forward flexion to 25 degrees (which was the basis for the assignment of the 40 percent rating) and additional decreased left lateral rotation to 15 degrees.  There is no indication that increased compensation would be warranted at any time during the appeal period under these principles.  

In summary, the criteria for a schedular rating greater than 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014, and greater than 40 percent from that date are not met.  38 C.F.R. § 4.71a, DC 5243.   

2.  PTSD 

The Veteran's service-connected PTSD has been rated under DC 9411, and the criteria for rating such psychiatric disability are set forth in the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Summarizing the relevant evidence pertinent to the claim for increased compensation for PTSD with the above provisions in mind, a June 2009 VA examination resulted in a diagnosis of PTSD due to stressors associated with the Vetean's service in the Southwest Asia theater of operations.  The examiner noted that the Veteran had retired from full-time employment three years prior to the examination, and was now working on a half-time basis.  The GAF score following the examination was 68, which approximates a level of disability characterized by mild symptoms or some difficulty in social or occupational functioning but an individual who generally functions pretty well/has some meaningful interpersonal relationships.  To this end, the examiner noted that the Veteran was able to maintain employment and have positive relationships with family members.  

In reporting what best summarized the level of occupational and social impairment resulting from PTSD as set forth in the rating criteria, the examiner selected the statement "transient or mild [symptoms which] decrease[s] work efficiency and ability to perform occupational tasks only during periods of significant stress."  As such, the examiner specifically selected the level of disability characterized by a 10 percent rating under 38 C.F.R. § 4.130.  Examination findings included a normal mood, appearance, and affect and unremarkable psychomotor activity, speech, and thought processes.  The Veteran was oriented to three spheres and judgment was intact.  Difficulty attaining sleep approximately once each week and combat nightmares occurring approximately one or two nights each month were described.  There were no inappropriate or obsessive/ritualistic behaviors; panic attacks; suicidal or homicidal thoughts; or problems with the activities of daily living.  Memory was intact and the Veteran was able to maintain personal hygiene.   

Based in significant part on the findings from the June 2009 VA examination, service connection for PTSD was granted by an August 2009 rating decision.  A 10 percent rating was assigned effective from September 26, 2006, the date of receipt of the claim for service connection for PTSD.

Thereafter, a July 2014 VA examination to assess the severity of the Veteran's PTSD resulted in the conclusion by the examiner that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  During the examination, the Veteran's speech was unpressured, linear, and coherent, and when asked to describe his mood, he answered "mostly bored."  The Veteran's affect was described as euthymic but his thought processes showed no evidence of psychosis or mania and he reported no hallucinations or current thoughts or plans of harming himself or others.  Insight and judgment appeared intact.  

The examiner, after documenting that he had reviewed the claims file, noted that with respect to the intervening time since the June 2009 VA examination, the Veteran lived in the same home with his wife and that he stays in touch with other family members frequently.  The Veteran reported that he did part time maintenance work.  It was noted that the Veteran was prescribed medication for his psychiatric symptoms on an as needed basis which he takes "sometimes."  

Review of the VA outpatient treatment reports of record, dated through June 2014, do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the determining the impairment resulting from the Veteran's PTSD.  In this regard, a January 18, 2011, VA mental health clinic note reflects the Veteran reporting "[e]veryting seems about the same," and "I haven[']t been too depressed." 

Following the July 2014 VA examination, a September 2014 rating decision increased the rating for PTSD to 30 percent effective from September 29, 2006, the effective date of the grant of service connection. 

Based on review of the evidence set forth above, the Board finds that, since the effective date of the grant of service connection, the Veteran's PTSD has not resulted in manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment in most areas, or total occupational and social impairment.  Thus, for the entire appeal period, an initial rating in excess of 30 percent is not warranted at any time.  38 C.F.R. § 4.130, DC 9411.

In determining that the criteria for a rating in excess of 30 percent for the Veteran's PTSD are not met, it is emphasized that the undersigned has considered the applicable rating criteria not as an exhaustive list of symptoms, but rather, as examples of the type and degree of the symptoms or effects that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule in determining that a rating in excess of 30 percent is not for assignment.  See supra, Mauerhan.  Instead, this determination reflects the level of the Veteran's occupational and social functioning-while acknowledging that there are some limitations associated with PTSD-that the Veteran maintains, to include as demonstrated by the GAF score following the June 2009 VA examination and the fact that both VA examinations have shown that the Veteran is able to engage in productive employment and maintain successful relationships with his wife and other family members.  

3.  Other Considerations

The Board further finds that staged schedular ratings for the Veteran's disabilities addressed above beyond those already assigned are not warranted as his symptomatology has remained stable throughout each time period during the appeal.

In making its determinations in this case, the Board has considered carefully the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical and psychiatric evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the lumbosacral strain and PTSD, and in evaluating the Veteran's PTSD, all relevant symptomatology, to include those not enumerated in the rating criteria, have been are considered.  See Mauerhan, supra.  Moreover, the service-connected lumbar spine disability requires application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disabilities addressed above, the Veteran is in receipt of service connection for left knee disabilities.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for degenerative changes of the lumbar spine and PTSD are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the evidence of record indicates that the Veteran has retired from full-time employment, with no indication that such was the result of impairment associated with either service connected disability at issue.  The occupational impacts of the Veteran's service connected lumbar spine disabilities and PTSD were discussed at the VA examinations described above.  These reports indicated that the Veteran is able to conduct half/part time employment, and there is no indication from this discussion, or any other evidence of record, that the service-connected lumbar spine disability  or PTSD, either alone or in combination, has rendered him unemployable.  Therefore, the issue of entitlement to a TDIU is not raised in this appeal.

In sum, the preponderance of the evidence is against a rating in excess of 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014, and greater than 40 percent from that date.  The preponderance of the evidence is also against a rating in excess of 30 percent for PTSD at any time since the grant of service connection for this disability.  Therefore, the benefit of the doubt doctrine is not applicable, and the claims for increased compensation for degenerative changes of the lumbar spine and PTSD must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.   

ORDER

Service connection for hypertension is denied. 

Service connection for a sleep disorder, to include sleep apnea and as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117, is denied. 

Service connection for a skin rash of the face, to include folliculitis, is denied. 

As new and material evidence has not been received to reopen the claim of entitlement to service connection for fatigue to include as due to undiagnosed illness, the appeal with respect to this issue is denied.

A rating greater than 20 percent for degenerative changes of the lumbar spine prior to July 10, 2014, and greater than 40 percent from that date is denied.  

An initial rating in greater than 30 percent for PTSD is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


